Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the remarks and amendments dated 8/13/2021. Claims 21-40, as amended, are currently pending and have been fully considered below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 21-40 are rejected under 35 U.S.C. § 101. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 21-40 are directed to the abstract idea of payroll processing. Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include inventive concept.
The Federal Circuit has repeatedly emphasized that “the key question is ‘whether the focus of the claims is on the specific asserted improvement . . . or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’”  Visual Memory LLC v. Nvidia Corp., No. 2016-2254 (Fed. Cir. Aug. 15, 2017) (referring to Enfish LLC v. Microsoft Corp. et al., Appeal No. 2015-1244 (Fed. Cir. 2016)).  “In this regard, [examiners] must articulate with specificity what the claims are directed to.”  Thales Visionix Inc. v. U.S., 850 F.3d 1343, 1347 (Fed. Cir. 2017).  Moreover, the Federal Circuit has held that “[a]dding one abstract idea . . . to another abstract idea . . . does not render the claim non-abstract.”  RecogniCorp, LLC v. Nintendo Co., Ltd., 885 F.3d 1322, 1327 (Fed. Cir. 2017).  Importantly, “[w]e [] assume that the techniques claimed are ‘[g]oundbreaking, innovative, or even brilliant,’ but that 
 	Furthermore, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”  Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).  “The fact that an identifier [or utilization of the underlying abstract idea] can be used to make a process more efficient . . . does not necessarily render an abstract idea less abstract.”  Secured Mail Solutions, LLC v. Universal Wilde, Inc., Appeal No. 2016-1728 (Fed. Cir. Oct. 16, 2017).  Importantly, the CAFC “ha[s] held that speed and accuracy increases stemming from the ordinary capabilities of a general purpose computer ‘do[] not materially alter the patent eligibility of the claimed subject matter.’”  Intellectual Ventures I v. Erie Indemnity, Appeal No. 2017-1147 (Fed. Cir. 2017) citing Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).  However, “some improvements in computer-related technology when appropriately claimed are undoubtedly not abstract, such as chip architecture, an LED display, and the like.”  Enfish, 822 F.3d at 1355. 
	Here, the examiner finds the claims are not directed to “an improvement to computer technology," such as found in Enfish, but to the abstract idea itself.1  Examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract.  Accordingly, the examiner refers to groupings that relate to concepts similar to the claimed concepts: 
 	Certain Methods of organizing human activities
Fundamental economic principles or practices (including hedging, insurance, mitigating risk)
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

 	As indicated above, the claims are directed to similar concepts.2  Therefore, the claims are found to be directed to abstract idea.3  

Prong two considerations:
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claims do not integrate the abstract idea to a practical application because they merely use the computer as a tool to perform the abstract idea. 

	Regarding preemption, the examiner notes that “[w]hile preemption may signal ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  “Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this [application], preemption concerns are fully addressed and made moot.”  Id.
The claim elements that are considered the abstract idea are highlighted and the additional limitations are in boldface font below:
A method implemented by one or more computers of a payment processing service, the method comprising:
receiving, by the payment processing service, transaction information associated with a plurality of transactions between a plurality of customers and a merchant; 
based at least in part on the transaction information, processing, by the payment processing service, payments corresponding to the plurality of transactions on behalf of the merchant; 
receiving, from the merchant, a request for funds from the payment processing service, wherein the funds correspond to a compensation amount that the merchant owes to an employee of the merchant; 
based at least in part on receiving the request for the funds, transmitting, to the merchant, a financial offer for a cash advance from the payment processing service, cash advance is associated with a cash advance amount based at least in part on the compensation amount; 
receiving, from the merchant, an acceptance of the financial offer; and 
initiating transfer, from a financial account associated with the payment processing service and to a financial account of the merchant, of at least a part of the cash advance cash advance 

The claims do not include additional elements, (individually or as an ordered combination), that are sufficient to amount to significantly more than the judicial exception because the computer and payment processing service are merely performing routine functions.

Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.

Additional Element  1 – The “computer”, as generically claimed, are further considered recognized by the courts as performing well-understood, routine, and conventional functions related to receiving or transmitting data (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), (see: MPEP, 2106.05(d)(I))
Additional Element  2 – The “payment processing service”, as generically claimed, are further considered recognized by the courts as performing well-understood, routine, and conventional functions related to receiving or transmitting data (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), (see: MPEP, 2106.05(d)). 
Viewing the limitations as a combination, the claim simply performs payroll processing, which is considered an abstract idea, conventional activity specified at a high level of generality in a particular technological environment. The indicated claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea. 
Dependent claims when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
  For the reasons stated, the examiner does not find the claims to recite eligible subject matter under 35 U.S.C. § 101.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-26, 28-33 and 35-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edrington (U.S. Patent Publication No. 2012/0054088).
As per claims 21, 29 and 35, Edrington discloses a method implemented by one or more computers of a payment processing service, the method comprising:
receiving, by the payment processing service, transaction information associated with a plurality of transactions between a plurality of customers and a merchant


based at least in part on the transaction information, processing, by the payment processing service, payments corresponding to the plurality of transactions on behalf of the merchant
([0022] Referring now to FIG. 2, a method of processing payday loan advances in accordance with a preferred embodiment of the present invention provides a convenient contrast to the previously known methods of implementing payday loans. As shown in FIG. 2, a payroll processing company or professional employer organization ("PEO") 410 has been added to the relationship and process in order to accomplish the objectives of the present invention.);
receiving, from the merchant, a request for funds from the payment processing service, wherein the funds correspond to a compensation amount that the merchant owes to an employee of the merchant
([0022] Referring now to FIG. 2, a method of processing payday loan advances in accordance with a preferred embodiment of the present invention provides a convenient contrast to the previously known methods of implementing payday loans. As shown in FIG. 2, a payroll processing company or professional employer organization ("PEO") 410 has been added to the relationship and process in order to accomplish the objectives of the present invention.);
based at least in part on receiving the request for the funds, transmitting, to the merchant, a financial offer for a cash advance from the payment processing service, wherein the cash advance is associated with a cash advance amount based at least in part on the compensation amount
([0041] It is anticipated that other similar peripheral devices will be deployed in the various preferred embodiment of the present invention and no such device is excluded by 
receiving, from the merchant, an acceptance of the financial offer
([0074] If the risk for a prospective borrower is deemed acceptable (step 530=YES), the specific loan variables for that loan transaction may be set (step 540). Once again, using the risk factors previously identified, the interest rate, term of the loan, timing and amount of payments, etc. can all be used to set the loan parameters.);and 
initiating transfer, from a financial account associated with the payment processing service and to a financial account of the merchant, of at least a part of the cash advance loan amount, to allow the merchant to apply at least a portion of the cash advance loan amount towards the compensation amount (see fig. 6, which depicts initiating the transfer).

As per claim 22, Edrington discloses the method as claim 21 recites, further comprising receiving, by the financial account associated with the payment processing service and from the financial account of the merchant, payment of at least part of a balance owed by the merchant on the cash advance
([0074] Once again, using the risk factors previously identified, the interest rate, term of the loan, timing and amount of payments, etc. can all be used to set the loan parameters. Additionally, in at least one preferred embodiment of the present invention, loan limits may be prospectively established by calculating a percentage of future incomer earnings attributable to the borrower (e.g., no outstanding single loan may exceed XX % of the borrower's projected future earnings and/or no cumulative outstanding loan balance for a given borrower may exceed XX % of the borrower's projected future earnings, etc.).).

As per claims 23, 30 and 39, Edrington discloses the method as claim 21 recites, further comprising:
before transmitting the financial offer, determining, based at least in part on the transaction information, a level of risk associated with the merchant, wherein the transaction information for an individual transaction of the plurality of transactions comprises an amount of the individual transaction and a type of payment instrument used for the individual transaction
([0074] The total cash value may be used to determine an amount of capital a lender will lend to the business. Payments the lender will receive from the business in exchange for lending the amount of capital to the business may also be determined If the risk for a prospective borrower is deemed acceptable (step 530=YES), the specific loan variables for that loan transaction may be set (step 540). Once again, using the risk factors previously identified, the interest rate, term of the loan, timing and amount of payments, etc. can all be used to set the loan parameters. Additionally, in at least one preferred embodiment of the present invention, loan limits may be prospectively established by calculating a percentage of future incomer earnings attributable to the borrower (e.g., no outstanding single loan may exceed XX % of the borrower's projected future earnings.);
determining, based at least in part on the transaction information, a level of risk associated with the merchant
([0030] The total cash value may be used to determine an amount of capital a lender will lend to the business. Payments the lender will receive from the business in exchange for lending the amount of capital to the business may also be determined If the risk for a prospective borrower is deemed acceptable (step 530=YES), the specific loan variables for that loan transaction may be set (step 540). Once again, using the risk factors previously identified, the interest rate, term of the loan, timing and amount of payments, etc. can all be used to set the loan parameters. Additionally, in at least one preferred embodiment of the present invention, loan limits may be prospectively established by calculating a percentage of future incomer earnings attributable to the borrower (e.g., no outstanding single loan may exceed XX % of the borrower's projected future earnings.); and
determining the cash advance amount based at least in part on the level of risk
([0030] The total cash value may be used to determine an amount of capital a lender will lend to the business. Payments the lender will receive from the business in exchange for lending the amount of capital to the business may also be determined If the .

As per claim 24, Edrington discloses the method as claim 23 recites, further comprising sending a notification to inform the merchant of initiation of the transfer of at least the part of the cash advance amount (see fig. 5).

As per claims 25 and 32, Edrington discloses the method as claim 21 recites, wherein the cash advance amount is less than the compensation amount (see fig. 5).

As per claims 26 and 33, Edrington discloses the method as claim 21 recites, further comprising: obtaining information associated with the financial account of the merchant,
wherein initiating transfer of at least the part of the loan amount is based at least in part on obtaining the information (see fig. 5).

As per claim 28, Edrington discloses the method as claim 21 recites, wherein the request includes compensation information, wherein the compensation information comprises at least one of wage information specific to the employee or a rule of the merchant for making payroll payments (see [0074]).

As per claims 31 and 36, Edrington discloses the system as claim 29 recites, wherein the cash advance amount is based at least in part on the compensation amount (see [0074]).

As per claim 37, Edrington discloses the one or more non-transitory computer-readable media as claim 35 recites, wherein initiating transfer of at least the part of the cash advance amount comprises initiating transfer of the at least part of the loan amount to a financial account associated with the employee (see [0074]).

As per claim 38, Edrington discloses the one or more non-transitory computer-readable media as claim 35 recites, wherein initiating transfer of at least the part of the cash advance amount occurs at or near a same time as the request is received (see fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27, 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Edrington in view of Yaplee (U.S. Patent Publication No. 2015/0149333).
As per claims 27, 34 and 40, Edrington discloses the claimed invention but fails to explicitly disclose the method as claim 21 recites, wherein receiving the request comprises receiving the request from an application executing on a point-of-sale (POS) device of the merchant, wherein the application is associated with the payment processing service.
Yaplee teaches cash flow management with the feature of wherein receiving the request comprises receiving the request from an application executing on a point-of-sale (POS) device of the merchant, wherein the application is associated with the payment processing service
([0027] In one example, the service provider server 180 may be provided by PayPal.RTM., Inc., eBay.RTM. of San Jose, Calif., USA, and/or one or more financial institutions or a respective intermediary that may provide multiple point of sale devices at various locations to facilitate transaction routings between merchants and, for example, financial institutions.).

From this teaching of Yaplee, it would have bene obvous to a person of ordinary skill in the art at the time the invention was filed to modify the system and method of Edrington to include the POS, taught by Yaplee, in order to facilitate transactions.

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on the same reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited form attached.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEYE IWARERE/           Primary Examiner, Art Unit 3687                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016) (“The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independent abstract ideas that use computers as tools.”).
        2 “[The examiner] need not define the outer limits of ‘abstract idea,’ or at this stage exclude the possibility that any particular inventive means are to be found somewhere in the claims, to conclude that these claims focus on an abstract idea—and hence require stage two analysis under § 101.”  Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016).
        3 As stated in the July 2015 Update: Subject Matter Eligibility, “These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.”